DETAILED ACTION
This communication is response to the application filed 11/20/2020. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 9, 11, 12, 15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. 2021/0360729 to Yiu et al. (hereafter Yiu).

Regarding claim 1, Yiu discloses a User Equipment (UE) (see Yiu, Fig 2, UE 201), comprising: 
a wireless transceiver, configured to perform wireless transmission and reception to and from a first base station (see Yiu, Fig 2, transmit circuitry 210 and receive circuitry 215 communicating with ENB 250 through air interface 290; ¶ 0030); and 
a controller, coupled to the wireless transceiver (see Yiu, Fig 2, transmit circuitry 210 and receive circuitry 215 coupled with control circuitry 205), and configured to receive a Radio Resource Control (RRC) reconfiguration message from the first base station via the wireless transceiver (see Yiu, ¶ 0043: the base station 320 sending/transmitting an RRC connection reconfiguration message (e.g., an RRCConnectionReconfiguration message) to the UE 310. In operation 358, the network may configure the UE 310 with the CA configuration with an optional indication that the UE 310 can indicate the per-CC measurement gap preference(s); ¶ 0044: Operation 362 includes the base station 320 sending/transmitting an RRC connection reconfiguration message to the UE 310; ¶ 0051: When the UE 410 receives the RRCConnectionReconfiguration message and decodes the message to identify the perCCgapRequest, the UE 410 then generates an RRCConnectionReconfigurationComplete message in operation 458; ¶ 0056; ¶ 0087), and in response to the UE being configured to provide measurement gap requirement information of New Radio (NR) target bands (see Yiu, ¶ 0042: Such operations occur with illustrated communications between a UE 310 and a base station 320 (e.g., an eNB, next-generation nodeB (gNB), or other such device; ¶ 0035: The UE, for example, can operate during a measurement gap to switch from a serving band it is connected on 

Regarding claim 2, Yiu discloses the UE of claim 1, wherein the controller is further configured to determine whether the RRC reconfiguration message comprises an indicator for requesting the UE to report the measurement gap requirement information, and determine that the UE is configured to provide measurement gap requirement information in response to the RRC reconfiguration message comprising the indicator for requesting the UE to report the measurement gap requirement information (see Yiu, ¶ 0043: In operation 358, the network may configure the UE 310 with the CA configuration with an optional indication that the UE 310 can indicate the per-CC measurement gap preference(s); ¶ 0045: some embodiments may include a new per-CC measurement gap configuration request message added to the RRCConnectionReconfiguration message. In such embodiments, the UE 310 may indicate the per-CC measurement gap configuration in the RRCConnectionReconfigurationComplete message; ¶ 0087: the subject matter of any one or more of Examples 19-20 optionally include wherein the RRCConnectionReconfiguration communication further comprises a field for a per-component carrier gap indication request (perCCgapRequest) requesting measurement gap preferences of the UE per component carrier; and wherein the processing circuitry is further configured to: decode the RRCConnectionReconfiguration communication from the base station to identify the PerCCgapRequest).

Regarding claim 5, Yiu discloses the UE of claim 1, wherein the RRC reconfiguration message comprises at least one of a Carrier Aggregation (CA) parameter and a Layer 1 (L1) parameter, and the measurement gap requirement information is determined based on at least one of the CA parameter and the L1 parameter (see Yiu, ¶ 0039: the UE sends the measurement gap preference to the network based on the configured CA after the network has received the UE capability. A UE may indicate such a preference in the Radio Resource Control (RRC) Connection Reconfiguration Complete message. Embodiments may include two sub-options. In option C1, the network assumes that the measurement gap configuration from the UE preference is final if the network determines that the configuration is acceptable or permitted; ¶ 0043: Operation 356 includes the UE 310 sending/transmitting a UE capability information message to the base station 320 (e.g., eNB/gNB), which may include a CA band combination capability supported by the UE 310. Operation 358 includes the base station 320 sending/transmitting an RRC connection reconfiguration message (e.g., an RRCConnectionReconfiguration message) to the UE 310. In operation 358, the network may configure the UE 310 with the CA configuration with an optional indication that the UE 310 can indicate the per-CC measurement gap preference(s); ¶ 0044: Operation 360 includes the UE 310 sending/transmitting, to the base station 320, an RRC reconfiguration complete message along with a gap configuration based on the CA configuration in operation 358, if the network has indicated that the UE 310 can indicate the per-CC measurement gap preference(s) in operation 358. Operation 362 includes the base station 320 sending/transmitting an RRC connection reconfiguration message to the UE 310).

Regarding claim 9, Yiu discloses the UE of claim 1, wherein, when Multi-RAT Dual Connectivity (MR-DC) is configured for the UE to simultaneously communicate with both the first base station being a Secondary Node (SN) and a second base station being a Master Node (MN) (see Yiu, ¶ 0037: One such enhancement is the use of per-component carrier configuration of gaps, with per-component carrier (per-CC) configuration of gaps in carrier aggregation (CA)/dual connectivity (DC), such that identical gap configuration is not required on all serving cells to make measurements under the assumption that the user equipment (UE) has multiple radio frequency (RF) chains. In some embodiments, it is possible for UEs with multiple RF chains to measure more than one measurement object), the controller is further configured to send an RRC message comprising the measurement gap requirement information to the second base station via the wireless transceiver in response to sending the RRC reconfiguration complete message comprising the measurement gap requirement information to the first base station (see Yiu, ¶ 0043; ¶ 0044; ¶ 0051; ¶ 0056).

Regarding claim 10, it is rejected for the same reasons as set forth in claim 1. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 2. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 5. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 9. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2021/0360729 to Yiu et al. (hereafter Yiu) in view of NPL “Measurement gap capability information for Rel-16 UE” to Intel Corporation (hereafter Intel), see IDS dated 01/24/2022.

Regarding claim 3, Yiu discloses the UE of claim 1, wherein the controller is further configured to determine whether the measurement gap requirement information is changed compared to last time the UE reported this information, and determine that the UE is configured to provide measurement gap requirement information in response to the measurement gap requirement information being changed compared to last time the UE reported this information (see Yiu, ¶ 0029: a UE may perform measurements on different cells associated with such sectors, where the measurements may or may not require the use of a measurement gap, depending on UE capabilities; ¶ 0044: the UE 310 sending/transmitting, to the base station 320, an RRC reconfiguration complete message along with a gap configuration based on the CA configuration in operation 358, if the network has indicated that the UE 310 can indicate the per-CC measurement gap preference(s) in operation 358. Operation 362 includes the base station 320 sending/transmitting an RRC connection reconfiguration message to the UE 310. Operation 362 may include the network (optional or mandatory) performing reconfiguration on the measurement gap. Operation 364 includes the UE 310 sending/transmitting, to the base station 320, an RRC reconfiguration complete message; ¶ 0050: the operations 400 begin with operation 452, where the UE 410 indicates a capability that it supports a per-CC measurement gap feature. In operation 
Yiu does not explicitly disclose wherein the controller is further configured to determine whether a handover of the UE from one cell to another is occurring, and determine that the UE is configured to provide measurement gap requirement information in response to a handover of the UE from one cell to another occurring.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Intel and incorporate it into the system of Intel to achieve an efficient capability signaling for measurement gap configuration (see Intel section 1).

Regarding claim 13, it is rejected for the same reasons as set forth in claim 3. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2021/0360729 to Yiu et al. (hereafter Yiu).

Regarding claim 4, Yiu discloses the UE of claim 1, wherein the controller is further configured to determine that the UE is configured to provide measurement gap requirement information in response capability information (see Yiu, ¶ 0042: In operation 352, an RRC setup procedure is performed. Then, in operation 354, a UE 
Yiu does not explicitly disclose wherein the controller is further configured to determine whether the UE has not reported any measurement gap requirement information to the first base station on a current RRC connection, and determine that the UE is configured to provide measurement gap requirement information in response to the UE not having reported any measurement gap requirement information to the first base station on the current RRC connection.
However, since Yiu discloses base station sending RRC reconfiguration message to the UE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use determined capability information or other information to determine that the UE is configured to provide measurement gap requirement information without receiving reported measurement gap requirement 

Regarding claim 14, it is rejected for the same reasons as set forth in claim 4. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2021/0360729 to Yiu et al. (hereafter Yiu) in view of US Pub. 2020/0314946 to TSUBOI et al. (hereafter Tsuboi) and further in view of NPL “Discussion on NeedForGap signaling in NR SA before NE-DC or NR-DC configuration” to Nokia (hereafter Nokia), see IDS dated 01/24/2022.

Regarding claim 6, Yiu discloses the UE of claim 5, Yiu discloses carrier aggregation configuration and secondary cell but does not explicitly disclose wherein the CA parameter comprises configuration for Secondary cell (Scell) addition or release, and the L1 parameter comprises Multiple- Input and Multiple-Output (MIMO) configuration.
However, Tsuboi disclose wherein the CA parameter comprises configuration for Secondary cell (Scell) addition or release (see Tsuboi, ¶ 0234: The RRCReconfigurationComplete message may include, similar to LTE, in a case that one or multiple SCells are configured in RRCReconfiguration for carrier aggregation, information (perCC-GapIndicationList) indicating preference of a measurement gap 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Tsuboi and incorporate it into the system of Yiu to achieve efficient communication between terminal and base station (see Tsuboi, ¶ 0018).
Nokia discloses the L1 parameter comprises Multiple- Input and Multiple-Output (MIMO) configuration (see Nokia, page 2 section 2: L1 parameters that may occupy some baseband resource (e.g., number of MIMO layers); the UE will provide its needForGap signaling in response to NW’s reconfiguration (e.g., in RRCReconfigurationComplete) based on latest band combination and other radio configuration (e.g., physical layer configuration such as number of MIMO layer); page 4: current L1 configuration (e.g., number of used MIMO layers)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Nokia and incorporate it into the system of Yiu to improve data transmission efficiency (see Nokia, section 1: Introduction).

Regarding claim 16, it is rejected for the same reasons as set forth in claim 6. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2021/0360729 to Yiu et al. (hereafter Yiu) in view of US Pub. 2020/0195398 to FUTAKI (hereafter Futaki).

Regarding claim 7, Yiu discloses the UE of claim 1, but does not explicitly disclose wherein the measurement gap requirement information indicates whether a measurement gap is required for the UE to perform Synchronization Signal Block (SSB)-based measurements on each of the NR target bands supported by the UE.
However, Futaki discloses wherein the measurement gap requirement information indicates whether a measurement gap is required for the UE to perform Synchronization Signal Block (SSB)-based measurements on each of the NR target bands supported by the UE (see Futaki, ¶ 0031: Whether or not measurement gaps are needed for Inter-frequency measurements and Inter-RAT measurements depends on UE capabilities (e.g., whether a UE has multiple receivers or not). UE capability signaling is used to notify the eNodeB of the necessity of measurement gaps for each supported and measured band; ¶ 0109: measurement for cell defined SSBs; ¶ 0111: the UE 12 transmits, to the RAN node 11, indication indicating whether a measurement gap is required or not. This indication indicates whether a measurement gap is required for inter-BWP measurement among BWPs included in multiple DL BWPs (i.e., DL BWPs with different frequencies or different numerologies or both); ¶ 0174: The measurement in Step 1806 may include SSB-based measurement and CSI-RS based measurement. If the UE 12 is configured with SSB-based measurement, the UE 12 may monitor the SSB in BWP #1 for RLM measurement. In this case, the UE 12 may continuously use 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Futaki and incorporate it into the system of Yiu to achieve efficient inter-BWP measurement to improve communication efficiency (see Futaki, ¶ 0049).

Regarding claim 8, Yiu in view of Futaki discloses the UE of claim 7, wherein the RRC reconfiguration complete message further comprises information indicating whether an interruption interval smaller than the measurement gap is required for the UE to perform measurements on each of the NR target bands supported by the UE when the measurement gap is not required (see Yiu, ¶ 0073: wherein the per-CC measurement gap configuration includes an ncsg gap pattern which indicates 40 ms, 80 ms, and 1 ms interruption or 2 ms interruption according to a RAN4 spec).
Yiu does not explicitly disclose performing SSB-based measurement.
However, Futaki discloses performing SSB-based measurement on each of the NR target bands supported by the UE (see Futaki, ¶ 0109: measurement for cell defined SSBs; ¶ 0111: the UE 12 transmits, to the RAN node 11, indication indicating whether a measurement gap is required or not. This indication indicates whether a measurement gap is required for inter-BWP measurement among BWPs included in multiple DL BWPs (i.e., DL BWPs with different frequencies or different numerologies or both); ¶ 0174: The measurement in Step 1806 may include SSB-based measurement and CSI-
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Futaki and incorporate it into the system of Yiu to achieve efficient inter-BWP measurement to improve communication efficiency (see Futaki, ¶ 0049).

Regarding claim 17, it is rejected for the same reasons as set forth in claim 7. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 8. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2021/0360729 to Yiu et al. (hereafter Yiu) in view of US Pub. 2022/0014953 to Tayeb et al. (hereafter Tayeb).

Regarding claim 10, Yiu discloses the UE of claim 9, but does not explicitly disclose wherein the RRC message is a UE assistance information message in compliance with a Third Generation Partnership Project (3GPP) Technical Specification (TS) 38.331 for NR, and the RRC reconfiguration message is received from the first base station via a Signaling Radio Bearer 3 (SRB3).
However, Tayeb discloses wherein the RRC message is a UE assistance information message in compliance with a Third Generation Partnership Project (3GPP) Technical Specification (TS) 38.331 for NR, and the RRC reconfiguration message is received from the first base station via a Signaling Radio Bearer 3 (SRB3) (see Tayeb, ¶ 0032: The measurement configuration setup and handling for the SCG is specified in 3GPP TS 38.331 V15.3.0 (hereafter referred to as 38.331). If there is no SRB3, the NR RRC Reconfiguration is sent embedded within the LTE RRC message as shown above (nr-SecondaryCellGroupConfig-r15) and the RRC connection reconfiguration procedure in 36.331 calls the RRC reconfiguration procedure in 38.331 to apply the NR configuration. In case SRB3 is configured, the NR RRC Reconfiguration message can be sent directly to the UE via SRB3, and thus the RRC reconfiguration procedure in 38.331 is directly applied; ¶ 0033: As described in TS 38.331, Inter-node messages are used to communicate measurement related information between master and secondary nodes in the case of MR-DC; ¶ 0072: In the case of NR-DC, both the MCG and the SCG measurement configuration are handled in 38.331. The SCG measurement configuration is passed to the UE via the nr-SCG IE embedded within the MN RRC reconfiguration message or even independently in an NR RRC reconfiguration message in SRB3, if configured).


Regarding claim 20, it is rejected for the same reasons as set forth in claim 10. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,567,982 to Baghel et al. discloses method for communicating ISM prone frequency information to a base station.
US Patent 10,959,119 to Jang et al. discloses method for configuring measurement gap for performing measurement in wireless communication system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464